DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney of record Jeffrey Cobia (Reg. No. 69466) on 03/22/2022 and a final version approved on 03/23/22.  The following claims have been amended as follow:

21. (Currently Amended) A system comprising: one or more processors; and program instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising: instantiate an entry mechanism for entering an input comprising at least one character, symbol, or numeral; instantiate a typing pane configured to display the input entered via the entry mechanism; wherein the typing pane is configured to replace the input entered via the entry mechanism by a user with a prediction;
receive an undo gesture by the user on a button at a location of the entry mechanism after the
input is replaced by the prediction; [[and]]
in response to receiving the undo gesture by the user, replace the prediction in the typing pane
with the input entered via the entry mechanism, wherein the undo gesture is a movement from
left to right; and wherein the button is associated with multiple functions and when the [[a]] user taps or presses on the button at the location of the entry mechanism delete[[s]] an individual character without replacing the prediction.

29. (Currently Amended) A non-transitory computer-readable medium containing program instructions that when executed by one or more processors of a computer system, cause the by a user with a prediction; [[and]] receive an undo gesture by the user on a button at a location of the entry mechanism after the input is replaced by the prediction; [[and]] in response to receiving the undo gesture by the user, replace the prediction in the typing pane with the input entered via the entry mechanism, wherein the undo gesture is a movement from left to right; and wherein the button is associated with multiple functions and when the [[a]] user taps or presses on the button at the location of the entry mechanism delete[[s]] an individual character without replacing the prediction.

36. (Currently Amended) A method comprising: receiving a first user input comprising at least one character, symbol, or numeral; receiving a second user input comprising at least one of a space or a punctuation mark, the second user input occurring after the first user input;
replacing the first user input with a prediction in response to receiving the second user input;
receiving an undo gesture by a user on a button by the user, replacing the prediction by restoring the first user input, wherein the undo gesture is a movement from left to right; and wherein the button is associated with multiple functions and when the [[a]] user taps or presses on the button delete[[s]] an individual character without replacing the prediction.

Allowable Subject Matter
Claims 21-40 are allowed.  The following is an examiner’s statement of reasons for allowance:  In regards to independent claim 21, the prior arts found do not teach the limitation receive an undo gesture by the user on a button at a location of the entry mechanism after the input is replaced by the prediction; in response to receiving the undo gesture by the user, replace the prediction in the typing pane with the input entered via the entry mechanism, wherein the undo gesture is a movement from left to right; and wherein the button is associated with multiple functions and when the user taps or presses on the button at the location of the entry mechanism delete an individual character without replacing the prediction” in combination with all other claim limitations.  Independent claims 29 and 36 contain similar limitations as in claim 21, and are allowed for the same reason.  Westerman, Rayson and Will references cited in the previous Office action teach all limitations except the above cited limitations. Regarding the closest prior art found that teach an undo action via a gesture on a button is Jobs et al. (US PGPub. No. 2008/0122796) (hereinafter Jobs), however, in Jobs, the Cancel icon is directed canceling the sharing UI not canceling the prediction, furthermore, the Cancel icon is not a multifunction icon allowing different gestures being performed on the same button to perform different functions, and does not provide other functions such as deleting a character with a tap or press by the user.  Jobs also does not disclose the gesture being perform on the Cancel icon is a movement from left to right. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. Examiner interviews are 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174